PER CURIAM.
This is an appeal from a judgment of the Circuit Court for Duval County, based upon a jury verdict, in favor of the plaintiff-appellee on his claim that the deceased contracted to provide for him in his will but failed to do so. The proper rule to be applied in such a case is that the proof of such contract must be clear, cogent, and convincing, and the making of such contract must be established by -disinterested witnesses. First Atlantic 'Na*787tional Bank of Daytona Beach v. Cobbett, Fla., 82 So.2d 870. Traurig v. Spear, Fla. App., 102 So.2d 165. We think that the evidence at the trial measured up to this standard and so, no error appearing in the record, the judgment should be, and it is, affirmed.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.